Citation Nr: 1426232	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psoriasis, claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis, to include psoriatic arthritis, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  His awards and decorations include the Combat Infantry Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for psoriasis as secondary to his service-connected PTSD.  He contends that service connection is warranted for arthritis because it is related to his active duty or is secondary to his PTSD and/or psoriasis.

The evidence of record includes a May 2011 VA outpatient record that documents the opinion of Acting Chief of the dermatology clinic that the Veteran's psoriasis and psoriatic arthritis could be related to his PTSD and stress.

The Veteran was afforded a VA examination in May 2012 to determine the etiology of his psoriasis and arthritis.  However, the examiner only provided an opinion regarding secondary service connection for psoriasis.  Additionally, in the opinion regarding psoriasis, the examiner cited medical literature and the absence of objective evidence showing that the psoriasis had been worsened beyond its natural progression in support of his opinion that it is less likely than not that the Veteran's psoriasis was caused or aggravated by his PTSD.  The Board has not found the rationale for the opinion to be adequate.  The Veteran contends that his psoriasis flares or increases in severity when he is stressed and the above VA outpatient record appears to support the Veteran's contention.  The May 2012 examiner did not adequately address the Veteran's statements concerning the increase in his psoriasis that occurs with stress.  Moreover, regarding the Veteran's arthritis, the examiner simply stated "see skin exam" and did not provide a separate opinion specific to arthritis.  Therefore, these claims must be remanded for examinations and opinions.

In addition, appropriate development to obtain any outstanding records pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or AMC should arrange for the Veteran to be afforded a VA examination by physician with sufficient expertise to determine the etiology of his psoriasis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's psoriasis was caused or permanently worsened by his service-connected PTSD.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The rationale for the opinions must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.  

3.  The RO or AMC should arrange for the Veteran to be afforded a VA examination by physician with sufficient expertise to determine the etiology of his arthritis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's arthritis is etiologically related to his active service or was caused or worsened by his service-connected PTSD.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

The rationale for the opinions must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.  

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

